DETAILED ACTION
	The Information Disclosure Statement filed on January 6, 2021 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US 9,868,453).
Johnson et al discloses an end of car cushioning apparatus for a railway car comprised of a yoke 62, as shown in figures 3 and 4, adapted to receive a coupler shank 30, the yoke having a length, a front end 78, and a rear wall 72 opposite the front end, a top wall and a bottom wall opposite the top wall, a first side wall connecting the top wall and bottom wall, and a second side wall opposite the first side wall, the first and second side walls each having an aligned key slot 80 toward the front end of the yoke adapted to receive a coupler key laterally, the top and bottom wall each having an interior surface facing the coupler shank. A coupler follower 64 adapted to move inside the yoke in response to forces on the coupler, as shown in the exploded view of . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brough et al (US 2008/0011700), Barker (US 6,446,820), Kaufhold et al (US 5,312,007), and Willison (US 3,197,037).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
July 28, 2021